


AMENDED RETIREMENT BENEFITS PACKAGE AGREEMENT

This Amended Retirement Benefits Package Agreement (the “Agreement”) made and
entered into on January 30, 2012 (the “Effective Date”) by and between Ross
Stores, Inc. (“Company”) and Norman A. Ferber, an individual (“Ferber”), amends
the Amended and Restated Retirement Benefit Package Agreement entered into by
the Company and Ferber effective as of January 6, 2010 (the “Prior Agreement”)
as follows:

1. Paragraph 1.1(a) of the Prior Agreement is deleted in its entirety and
replaced with the following new Paragraph 1.1(a):              

1.1(a) Benefit Plans. Until the death of both Ferber and his spouse, (1) Ferber
and his “Immediate Family” (defined as Ferber, Ferber’s spouse and Ferber’s
children under the age of twenty one and children twenty one or older if living
at home or at college; provided, that, if applicable federal or state laws
mandate the coverage of Ferber’s children for a longer period or under
additional circumstances than are described herein, such definition shall be
automatically deemed amended to comply with such applicable laws), shall be
entitled to continue to participate (at no cost to them) in the following Ross
employee benefit plans, in effect on the date hereof, in which Ferber now
participates: executive medical, dental, vision and mental health insurance;
health advisory services; group life insurance; accidental death and
dismemberment insurance; business travel insurance; group excess personal
liability; and matching of Ferber’s 401(k); and (2) subject to the last sentence
of this Section 1.1(a), Ross shall not make any changes in such plans or
arrangements that would adversely affect Ferber’s rights or benefits thereunder,
unless change occurs pursuant to a program applicable to all senior executives
of Ross, including Ross’ Chief Executive Officer, and does not result in a
proportionately greater reduction in the rights of, and benefits to, Ferber as
compared with any other senior executive of Ross. Ferber shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement made available by Ross in the future to its executives and key
management employees, subject to, and on a basis consistent with, the terms,
conditions and overall administration of such plans and arrangements.
Notwithstanding the foregoing, the medical, dental and vision benefits provided
under this Section 1.1(a) shall be provided at a minimum level of coverage equal
to the greater of (i) the level of coverage provided to Ferber in 2012 (which
coverage shall include, without limitation, the benefits set forth on Part II of
the attached amended Exhibit A) or (ii) the level of coverage provided to Ross’
Chief Executive Officer during the year such coverage is provided.


--------------------------------------------------------------------------------




2. Paragraph 1.4 of the Prior Agreement is deleted in its entirety and replaced
with the following new Paragraph 1.4:              

1.4 Annual Payments. Upon termination of the Consultancy Agreement upon the
Termination Date (as defined in the Consultancy Agreement), or for any reason
other than Ferber’s death prior to the Termination Date, Ross shall pay Ferber
annually the amount of $75,000 for a period of ten (10) years with the first
such payment to be made in the year in which the Consultancy Agreement so
terminates, and each annual payment is to be made on the earlier of (a) June 1st
(or if June 1st is not a business day, the immediately following business day)
if such termination occurs on the Termination Date, or (b) ten (10) days after
the termination of the Consultancy Agreement (or if the 10th day is not a
business day, the immediately following business day) if such termination occurs
prior to the Termination Date for any reason other than Ferber’s death, of each
year during year during this ten-year period.

  3. Except as so amended, the Prior Agreement remains in full force and effect.


     IN WITNESS WHEREOF, the parties have executed this Agreement on the first
date first above written.

Company:

ROSS STORES, INC.

By:  George P. Orban              Norman A. Ferber Chairman, Compensation
Committee


--------------------------------------------------------------------------------




EXHIBIT A TO AMENDED AND RESTATED RETIREMENT BENEFIT PACKAGE AGREEMENT

Annual Total Gross-Up       Cost       (43.815%)       Ross Cost Part 1
           Executive Medical - Family Coverage $ 49,224.36 $ 49,224.36 Executive
Dental - Family Coverage $ 5,563.92 $ 5,563.92 Executive Vision - Family
Coverage $ 2,499.00 $ 2,499.00 2011 401k Match on max comp (4% of $245k) $
9,800.00 $ 9,800.00 Group Life Insurance ($1m) $ 2,112.00 $ 1,647.01 $ 3,759.01
Group Acc Death & Dis Insurance ($1m) $ 276.00 $ 215.23 $ 491.23 Life Insurance
- $2m Policy $ 8,150.00 $ 6,355.65 $ 14,505.65 Estate/Tax Planning Reimbursement
(up to $20k) $  20,000.00 $  15,596.69 $ 35,596.69 Health Advisory Service $
13,500.00 $ 10,527.77 $  24,027.77   Total $ 111,125 $ 34,342 $ 145,468

          

Part 2

   

Executive Medical
Plan covers 100% of all necessary medical expenses in the Aetna Network of
providers or
Plan covers 100% of all necessary medical expenses after $300 annual deductible
per family member if the provider is not in the Aetna network of Physicians
No co-payments or prescription costs and no limit on how much treatment is
covered

Executive Dental
Plan covers 100% of all necessary dental expenses whether or not the dentist is
in network (Metlife)
Annual maximum per family member is $7,500
Lifetime maximum per family member for orthodontia is $10,000

Executive Vision
Plan covers 100% of all medically necessary expenses whether or not the
optometrist is in network (VSP)
Maximum of $500 per frame
Non-prescription sunglasses are not covered


--------------------------------------------------------------------------------